                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               No. 5:21-CR-00169-D-1


UNITED STATES OF AMERICA             )
                                     )            \
V.                                   )       ORDER TO SEAL
                                     )
JENNIFER RENEE TALBERT               )
                                     )

       Upon motion of the Defense, it is hereby ORDERED that Docket Entry Number 24 be

sealed and remain so sealed until further ordered by the Court.

       It is FURTHER ORDERED that copies of Docket Entry Number 24 be disseminated to

counsel for the Defendant and counsel for the Government.

       IT IS SO ORDERED, this the~ day of             .j e rt,k M h.t.A
                                                                  ~
                                                                          , 2021.




                                     United States District Judge




         Case 5:21-cr-00169-D Document 26 Filed 09/16/21 Page 1 of 1
